Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a crushing means” in claims 1 and 6 and “a jetting means” in claim 2.
These to limitations do not meet the 3 prong test (specifically prong C) as they are both modified by sufficient structure.  In the case of “a crushing means”, the claim describes the structure of the crushing means by claiming that it contains a drive portion and describes how that drive portion moves (reciprocates).  In the case of “a jetting means”, the claim modifies this limitation by claiming that defining how the jetting means is oriented relative to the predetermined direction and the combustor portion.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (JP2015117373A with references made to English language equivalent US 2017/0342337).
Regarding claims 1, 4 and 6, Miyata discloses a slag discharge device and process that discharges, from a gasifier furnace (10) adapted to gasify carbonaceous feedstock (see abstract), slag that is generated at a combustor portion (12) of the gasifier furnace and drops from the combustor portion (see Fig. 1 which illustrates slag 14 dropping from combustor portion 12), the slag discharge device comprising: 
a capturing portion (22) that is a porous member provided vertically below the combustor portion (as illustrated in Fig. 1) so as to intersect a dropping direction of the slag and including a plurality of through-holes (30) formed therein, that allows the slag smaller than the through-holes to pass therethrough, and that captures the slag larger than the through-holes (paragraph 85); and 
a crushing means (24, 36, 37) for crushing the slag captured by the capturing portion, 
wherein the crushing means has a plurality of crushing portions (24) that break, with a pressure, and thus crush the slag that is present on a main capturing surface that is an upper surface of the capturing portion in a vertical direction (see Fig. 12 which illustrates crushing portions 24 crushing slag 14 on top of capturing portion 22), a drive portion (hydraulic cylinder 36, paragraph 75) that reciprocates the crushing portions in a predetermined direction along the 
in the regulation portions, a communication portion that causes the plurality of crushing spaces of the crushing means to communicate with each other is formed (see paragraph 143 which describes how chambers 82_1 and 82_2 communicate with each other). 
Regarding claim 2, Miyata further discloses the plurality of crushing spaces is disposed to be aligned in a direction that intersects the predetermined direction (the crushing spaces/chambers 82_1 and 82_2 are situated perpendicular to the direction of the falling slag, see Fig. 1), and 
a jetting means (26) for jetting a fluid is provided in a direction that intersects the dropping direction of the slag (see Fig. 2 which illustrates jet/nozzle 26 injecting water at a direction that is perpendicular to the direction of the falling slag) and intersects the predetermined direction between the combustor portion and the capturing portion (see Fig. 2). 
Regarding claim 3, Miyata further discloses the plurality of crushing spaces (82_1, 82_2) is disposed to be aligned in a direction that intersects the predetermined direction (the crushing spaces/chambers 82_1 and 82_2 are situated perpendicular to the direction of the falling slag, see Fig. 1), and 
a distribution portion (such as cap 80B) that distributes the slag dropping from the combustor portion in the direction intersecting the predetermined direction is provided between the combustor portion and the capturing portion (plate 80B is located between the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (JP2015117373A with references made to English language equivalent US 2017/0342337) in view of Talcott (US 2014/0090296).
Regarding claim 5, Miyata teaches a process and apparatus for generating syngas, but stops short of expanding on how this syngas is utilized.  More specifically, Miyata does not teach:
a gas turbine that is driven to rotate by burning at least a part of Clean syngas generated in the gasifier furnace; 

Talcott also discloses a syngas generation process and apparatus (see abstract).
Talcott teaches a gasifier (100, 16) that generates syngas (see Fig. 1).  Talcott goes on to teach:
a gas turbine (gas turbine 20) that is driven to rotate by burning (in combustor 26) at least a part of Clean syngas generated in the gasifier furnace (see paragraph 15 which discloses combusting syngas to turn a turbine) ; 
a steam turbine (22) that is driven to rotate by steam generated by a heat recovery steam generator (36) that introduces turbine flue gas discharged from the gas turbine thereinto (see paragraphs 15 and 16 which discloses generating steam from the heat of the flue gas and turning a turbine); and 
a generator (34, 38) that is rotatably coupled to the gas turbine and/or the steam turbine (see Fig. 1).
Talcott teaches such a configuration in order to generation electricity from the syngas.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the turbine/IGCC (integrated gasification combined cycle) configuration of Talcott to the system of Miyata in order to generation electricity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725